DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 8, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable 

over Kleinert (US 2003/0056273). Kleinert discloses a glove including a glove/mitt (500) 

including a backfinger (502,510) made of an inelastic material/leather with each of a thumb 

stall (512) and a plurality of finger stalls (514, 516, 518, 520) defined by the backfinger (502, 

510), respectively, subparagraph 86 and as shown in figure 6.  Further, the backfinger (502,510) 

is defined by each of front panel and the back panel having a top portion and first and second 

side portions, with the front panel and the back panel being affixed to each other by a 

fastener/lacing at their respective top portions, first side portions, and the second side 

portions, the front panel and back panel not being connected at respective bottom portions 

thereof, forming an opening (736) there between, subparagraph 94 and as shown in figure 12. 



However, Kleinert does not show the backfinger being made of an elastic material. 

	Subparagraph 76 of Kleinert discloses the glove can be made of varying thickness, elastic 

qualities of pads, coverings, elastic materials as appropriate. Therefore, it would have been 

obvious to one skilled in the art before the effective date of the claimed invention that the 

backfinger of Kleinert defining the thumb stall and a plurality of finger stalls, respectively   

 can be made but not limited to an elastic material, etc. that is form fitting in a substantially 

compressive manner about the hand when the device is worn and received therethrough as 

shown in figure 6. 




3.	Claims 6-7, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable 

over Kleinert as applied to claims 1 and 15 above, and further in view of Hewitt et al. (US 

2014/0259257). Kleinert does not disclose the invention as set forth above having the backfinger 

being made of a breathable/mesh-like material. 

	Hewitt et al. (hereinafter Hewitt) discloses a glove having a backfinger being made of a 

breathable/mesh-like material with perforations (118), subparagraph 29 and as shown in figure 1,  

it would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the backfinger of Kleinert can be made of a breathable/mesh-like 







material as taught by Hewitt that is comfortable to be worn for long duration with increased 

ventilation or end use thereof.    

 

Allowable Subject Matter
4.	Claims 2-5, 9-12 and 17 are objected to as being dependent upon a rejected base claim, 

but would be allowable if rewritten in independent form including all of the limitations of the 

base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure.  Each of the prior art references cited on PTO-892 discloses a catcher’s mitt/glove. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 3, 2021						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732